Citation Nr: 0206772	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  96-27 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic photodermatitis as a result of 
treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The claimant served on active duty in the United States Navy 
from July 1941 to June 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
chronic photodermatitis as a result of treatment by VA.  

This case was previously before the Board in July 1998, and 
was Remanded to the RO for additional development of the 
evidence, to include a VA dermatological examination, 
differentiation of the symptomatology attributable to each 
skin disorder found present, and a medical opinion as to 
whether it is at least as likely as not that the claimant has 
a chronic skin disorder caused by VA medication.  The 
requested development has been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration. 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that the claimant and his representative were notified of the 
provisions of the VCAA by Supplemental Statement of the Case 
issued in January 2002.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  In general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims have been fully met.  The RO has obtained all private 
and VA medical records identified by the claimant, commencing 
in May 1951, including the claimant's medical records from 
the VAMC, Indianapolis, for the period from May 1951 to 
November 2000, and the claimant has undergone comprehensive 
VA dermatological examinations, with medical opinions, in 
November 1995, in January 1997, and in September 1998.  He 
was afforded a personal hearing in August 1996 before an RO 
Hearing Officer.  The appellant has not argued a notice or 
duty to assist violation under the VCAA, and the Board finds 
that there is no question that the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  A current disability or additional disability claimed as 
chronic photodermatitis as a result of medical treatment by 
the Department of Veterans Affairs is not demonstrated by 
objective clinical evidence.


CONCLUSION OF LAW

A chronic photodermatitis resulting from treatment by the 
Department of Veterans Affairs is not established.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for chronic 
photodermatitis as a result of medications, including 
Fenoprofen and Cipro, prescribed by the VAMC, Indianapolis; 
and that he has submitted competent medical evidence from a 
private dermatology specialist which creates a nexus and 
otherwise supports his claim.  

I.  The Evidence

As noted, the veteran served on active duty in the United 
States Navy from July 1941 to June 1947.  His service medical 
records are silent for complaint, treatment, findings or 
diagnosis of a skin disorder of any description during his 
period of active service, and his report of service 
separation examination in April 1947 showed that his skin was 
normal.  The veteran's service medical records appear 
complete, and efforts by the RO to obtain additional service 
medical records of the veteran in April 1951 and in October 
1992 were unavailing.  

The evidence of record shows that no application for VA 
disability compensation benefits for a skin disorder based 
upon service incurrence or aggravation has been submitted.  
The veteran's original application for VA compensation 
benefits, received in March 1951, made no mention of a skin 
disorder.  A report of VA general medical examination, 
conducted in May 1951, disclosed hyperhidrosis of the hands, 
feet, and axillae, and an eruption of a fungal infection of 
the feet with a few lesions in the interdigital spaces and 
some on the plantar surface of the left foot.  The diagnosis 
was chronic dermatophytosis of the feet.  A rating decision 
of July 1951 denied, among other things, service connection 
for a skin disorder.  The veteran appealed that decision, 
seeking service connection for a skin disorder of the feet.  
That claim was finally denied by Board decision of February 
1956.  

VA hospital and outpatient treatment records from the VAMC, 
Indianapolis, dated from July 1977 to March 1990, show no 
complaint, treatment, findings or diagnosis of a skin 
disorder.  Those records show that the veteran was regularly 
prescribed Naprosyn and Nalfor (nonsteriodal anti-
inflammatory drugs, or NSAIDs) for nonservice-connected joint 
pain of the back and shoulders between November 1981 and 
March 1982; from December 1983 to November 1990; and from May 
1991 to approximately May 1995, when he began using Tylenol.  
No evidence of a skin disorder was found on physical 
examination during VA hospitalization in January 1985.  VA 
hospital records dated in January 1985 show that the veteran 
was prescribed Fenoprofen, 300 mgs. four times daily, while 
VA outpatient treatment records from the VAMC, Indianapolis, 
dated in November 1990, show that the veteran continued to be 
prescribed Fenoprofen, 300 mgs. four times daily.  

Private treatment records of the veteran, dated from July 
1990 to July 1991, and records of private hospitalizations of 
the veteran in July and August 1991, show that the veteran 
was hospitalized for treatment of an intractable ulcerative 
colitis, and underwent a total proctocolectomy with Brooks 
ileostomy in August 1991.  During treatment prior to and 
following his surgery, he was administered "massive doses of 
corticosteroids and immunosuppressive agents", initially 
intravenously, and "high dose" Prednisone and Imuran.  
Following hospital discharge his Prednisone dosage was 
tapered.  

Private treatment records from Dr. K.A.K., a private 
dermatologist, dated in April 1995, cited the veteran's 
statement that he had experienced a skin rash off and on for 
years, especially on his hands and legs, flaring up and 
worsening just after he visited Hawaii in February 1995 and 
used a friend's soap.  He related that he had just finished a 
Medrol dose pack the previous day, and that he had been 
placed on Cipro before that, which made his rash worse.  
Examination disclosed prominent erythematous lichenoid 
dermatitis involving his face, periorbital skin, arms, dorsal 
hands and the "V" of the neck, as well as nummular areas of 
dermatitis involving the low back [and] pretibial legs along 
with some eczema craquele.  The assessment was nummular 
dermatitis and photodermatitis, and it was noted that the 
photodermatitis could be secondary to nonsteroidal anti-
inflammatory drugs (NSAIDs) and Cipro.  

An April 1995 letter from Dr. K.A.K. to another physician 
stated that she had seen the veteran in April 1995; that he 
had experienced trouble with skin rashes off and on for 
years, primarily on his legs and hands; that in February 
[1995], he had noticed dramatic worsening of his rash, as 
well as new areas involving his hands and face since 
returning from Hawaii, where he had used a friend's soap; and 
that he was unsure if such was related to the worsening of 
his rash.  She cited her clinical findings on examination of 
the veteran, and stated that she felt that he had an 
underlying atopic dermatitis with a nummular component; that 
on top of that, he had a very prominent photodermatitis, 
which could possibly be secondary to his use of NSAIDs; and 
that the veteran had reported that the photodermatitis part 
of his rash had dramatically worsened when he was placed on 
Cipro, which is a common photosensitizer.  She further stated 
that she might try stopping some of his medications which 
might be photosensitizers; that there was probably a 
component of contact dermatitis attributable to the new soap 
as well; and that rebound flaring of dermatitis was 
frequently seen after stopping a Medrol dose pack.  She 
indicated that she had given the veteran a compound 
consisting of a strong topical steroid to use twice daily on 
his body, arms, and legs, as well as a lower potency steroid 
to use on his face, with Keflex to alleviate some of the 
current infection, itching and erosions, and a topical 
ointment.  

Additional private outpatient treatment records from Dr. 
K.A.K., dated in April 1995, showed that the veteran was much 
improved, with a mild post-inflammatory erythema on his legs, 
the backs of his hands and in the "V" of his neck, and no 
evidence of active dermatitis.  The assessment was 
photodermatitis, and it was decided to continue the veteran 
on NSAIDs if no further problem developed.  

VA outpatient treatment records from the VAMC, Indianapolis, 
dated in May 1995 note that the veteran was being seen for 
eczema by a local dermatologist, and in July 1995 he 
complained of an itchy skin rash on the arms, back and legs.  
Examination revealed a dry scale on the right hand and 
vesicular tinea corpus on his body.  Medication with Selenium 
sulfide was recommended.  In August 1995, the veteran stated 
that he saw a dermatologist about a rash, and was given "a 
pill and cream."  

Private outpatient treatment records from Dr. K.A.K., dated 
in August 1995, showed that the veteran continued taking 
Tylenol for joint pain.  Examination revealed dermatitis with 
excoriations of the upper arms and pretibial areas, and 
hyperpigmented patches on his legs and sides.  The assessment 
was atopic dermatitis with a possible allergic contact 
component.  He was prescribed Doxepin, 25 mgs. at bedtime, 
and instructed to continue use of topical ointment.  In 
September 1995, she reported that the veteran was much 
better, with no complaints of itching; that examination 
revealed that his arms and legs were clear, with only a small 
excoriation on the left forearm; that he had been off 
Fenoprofen since July 1995; that it was possible that his 
photodermatitis had been a drug rash; and that he should 
continue medication with Doxepin and topical steroids.  

In October 1995, the veteran submitted a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
photodermatitis as a result of treatment by VA, alleging that 
his photodermatitis was caused by the use of Fenoprofen 
prescribed by the VAMC, Indianapolis.  In support of his 
claim, the veteran submitted a September 1995 letter from Dr. 
K.A.K., his private dermatologist.

The September 1995 letter from Dr. K.A.K. stated, in 
pertinent part, that she had been following the veteran since 
April 1995 for prominent erythematous lichenoid dermatitis 
involving his face, periorbital skin, arms, dorsal hands and 
the "V" of the neck, as well as nummular areas of 
dermatitis involving the low back [and] pretibial legs along 
with some eczema craquele.  She further stated that at the 
time of her initial examination, the veteran appeared to have 
a nummular dermatitis with a superimposed photodermatitis.  
She expressed the opinion that the veteran's photodermatitis 
could certainly be due to his [use of] Fenoprofen and may 
have been exacerbated with a concurrent use of Cipro.  She 
further stated that during the spring and summer [of 1995], 
the veteran continued to have dermatitis; that he 
discontinued use of Fenoprofen in July 1995; that on 
examination in August 1995, he had dermatitis with some 
excoriations involving his upper arms and pretibial skin; and 
that, while he continued to have more of a nummular 
dermatitis, certainly the Fenoprofen may have aggravated or 
caused a photodermatitis in addition to his underlying atopic 
tendency.  She noted that the veteran was currently much 
improved using topical steroids along with Doxepin, 25 mgs. 
h.s.; and that his skin disorder was well-controlled and he 
was doing well on his current regimen.  

A report of special VA dermatological examination, conducted 
in November 1995, cited the veteran's statement that while 
stationed in Hawaii in 1945, he developed a rash of the upper 
extremities and trunk which cleared spontaneously; that he 
had been unable to locate any records of this event; that he 
had no suquelae related to that rash until March 1995, when 
he developed a burning and itching rash of the upper 
extremities, back of the neck, and across the shoulders; and 
that he was seen by a private dermatologist and treated for 
the rash of the upper extremities and trunk, as well as for a 
more chronic condition of the lower extremities which had 
been present for approximately three to five years.  He 
described the rash of the lower extremities as "sore" spots 
and erosions which are slow to heal, more prevalent between 
the knees and ankles.  He further related that his private 
dermatologist thought that his rash of the shoulders, neck 
and upper extremities was a phototoxic or photoallergic 
dermatitis caused by the Fenoprofen which he had used for 
approximately 20 to 30 years for arthritis, and which was 
prescribed by the VAMC, Indianapolis.  Since discontinuing 
the use of Fenoprofen, his rash of the shoulders, neck and 
upper extremities had cleared and not recurred.  The veteran 
further stated that his private dermatologist had also 
treated him for a severe chronic dermatitis of the hand and 
eczema of the lower extremities, with good improvement, and 
that his hands and lower extremities were almost completely 
cleared.  

On VA dermatological examination, the veteran's neck, 
shoulders, upper extremities, back, chest and abdomen were 
clear of dermatologic findings.  His lower extremities had an 
occasional faint patchy dermatitis consisting of discrete 
patches which were approximately 1 to 2 centimeters in 
diameter, with very minimal scale, and no evidence of 
scarring of the upper extremities, shoulders, trunk or lower 
extremities.  The diagnoses were chronic hand dermatitis; 
photodermatitis historically related to the use of 
Fenoprofen; and chronic eczematous dermatitis of the lower 
extremities.  The VA dermatological examiner stated that the 
findings on current examination were rather unremarkable; 
that he had based his findings in large part upon second-hand 
reports of the private dermatologist's diagnosis, as related 
to him by the veteran and his spouse; and that the letter 
from the veteran's private dermatologist was the only 
evidence of the veteran's physical findings in their active 
state.  

A rating decision of April 1996 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for dermatitis or hyperhidrosis, and 
further denied compensation under the provisions of 
38 U.S.C.A. § 1151 for photodermatitis.  The veteran appealed 
only the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for photodermatitis.  

Private outpatient treatment records from Dr. K.A.K., dated 
in February 1996, showed that the veteran was "doing great" 
on Doxepin, occasional Psorcon, and Lubriderm; that his rash 
was clear; that his current assessment was atopic dermatitis; 
and that his photodermatitis was gone.  Medication with 
Doxepin, 25 mgs. at bedtime was continued.  An entry in 
August 1996 showed that the veteran was "doing great"; that 
he had small isolated patches of atopic dermatitis on his 
left ankle and left arm; and that his photodermatitis was 
gone.  

A report of special VA dermatological examination, conducted 
in January 1997, cited the veteran's statement that he had 
been treated for a skin disease ever since he went to Hawaii 
in 1995; that he had been prescribed "itching pills", and 
"an ointment", neither of which he could identify; that he 
was also prescribed Selenium sulfide; that he was unable to 
remember what his physicians had told him about his skin 
condition; and that his skin problem was worsened by sun 
exposure, which was not problematic while in Indiana, but 
became more prevalent when traveling to the southern states 
or returning to Hawaii.  

On VA dermatological examination, the veteran had a mild 
eczematous rash over his bilateral shins, with some xerosis 
and a mild erythema over his trunk and back, and a mild scaly 
eruption over his right more than left palm and his dorsal 
hand.  The veteran related that he occasionally gets such on 
his face, but none was present on current examination.  The 
examining dermatologist stated that what the veteran now had 
was a dermatitis of unknown cause and diagnosis, possibly 
some form of polymorphic light eruption because his skin 
complaints worsen during and right after sun exposure; and 
that he should continue to see other physicians for 
treatment.  

VA outpatient clinic records, dated in February 1997, show 
that no skin rash of the body or extremities was seen.  In 
August 1997, the veteran requested that VA fill prescriptions 
from his private dermatologist for Doxepin, 25 mgs. at 
bedtime, and Psorcom ointment, as needed. 

Private outpatient treatment records from Dr. K.A.K., dated 
in February 1998, again showed that the veteran was "doing 
great"; that he had required only rare medication, noting 
that the tube of topical Psorcon cream had lasted 1 1/2 years; 
that he had a small patch of dermatitis on the left dorsal 
hand, but was otherwise clear; and that the diagnosis was 
dermatitis with pruritus.  No findings of photodermatitis 
were reported.  

In a February 1998 letter, Dr. K.A.K. stated that she had 
followed the veteran for three years for what was originally 
a combination of nummular dermatitis and a dramatic 
photodermatitis which resulted from his use of Cipro while in 
Hawaii.  She reported that he improved dramatically with his 
treatment; that he had continued to have some recurrent 
photodermatitis when on various NSAIDs; and that he had been 
doing well for the past 1 1/2 years, with only rare use of 
topical Psorcon cream for small areas of rash that he gets on 
occasion.  

At a personal hearing held in August 1996 before an RO 
Hearing Officer, the veteran testified, in pertinent part, 
that his private dermatologist had reported findings of 
dermatitis of the face, periorbital area, arms, hands, neck, 
low back, and legs, diagnosed as a type of erythematoid 
dermatitis with superimposed photodermatitis; that "every 
once in a while" it would come back, which he then clarified 
as "once a week", depending on how much he is out in the 
sun; that his private dermatologist prescribed a medication 
which controls the greater part of the reaction, as well as 
an ointment and soap; and that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for 
photodermatitis.  The veteran further testified that his rash 
started around 1995; that it primarily involved his upper 
arms and lower legs; that for about 20 years, he was 
prescribed Fenoprofen for arthritis of the right shoulder; 
that he had discontinued the use of Fenoprofen in June or 
July 1995, and now takes regular Tylenol; that he feels that 
the skin rash which now recurs is the same kind of dermatitis 
that he had prior to his treatment for photodermatitis; and 
that he experiences a recurring chronic dermatitis which is 
the result of VA treatment.  A transcript of the testimony is 
of record.  

VA outpatient clinic records, dated in August 1998, show that 
the veteran complained of a pruritic rash on his hands, arms 
and legs, treated with Psorcon ointment.  Examination 
revealed an area of multiple seborrheic keratosis above the 
right buttock, as well as scales, erythema, and papules in 
the palms and arms, and in the creases.  The assessment was 
dyshydrotic eczema, with possible basal cell carcinoma, and 
he was referred for a dermatological consult.  A 
dermatological consult in September 1998 cited the veteran's 
complaint of a rash all over his body, and noted his 
statement that he had a four-year history of eczema; that he 
had been treated for the last two or three years with ultra-
potent steroids in short bursts; and that he was using a 
special soap and Lubriderm.  Examination revealed a few 
scattered patches of erythematous skin with telangiectasis, 
mostly affecting the shoulders, flanks, and lower 
extremities.  A 0.5 cm. verrucous yellow papule was noted in 
mid-back, consistent with seborrheic keratosis, and there 
were multiple other scattered areas of seborrheic keratosis.  
The assessment was eczema, with some evidence of the effects 
of long-term steroid use; and seborrheic keratosis, benign, 
no treatment indicated.  The veteran was asked to decrease to 
a mid-potency steroid for short-term use (two weeks), and to 
continue Lubriderm.  

A report of special VA dermatological examination of the 
veteran, conducted in September 1998, noted the examiner's 
review of the claims folder and the February 1998 letter from 
Dr. K.A.K.  The examiner cited the veteran's statement that 
he went to Hawaii in 1995 while taking Fenoprofen and Cipro; 
that while there he developed a red rash over his entire 
body, except for the area covered by his [bathing] trunks; 
that he had subsequently developed an itchy rash which had 
continued since that time; and that he used medication 
consisting of Doxepin and Zircon, a topical cream.  He also 
complained of scaling of the eyebrows and scalp.  

On full-body examination, the VA dermatological examiner 
reported scales and erythema along the hairline, in the 
nasolabial fold, and within the eyebrows; annular patches of 
scales and erythema on the calf, thighs, deltoid, triceps, 
and waist; and scales, erythema and small vesicles in the web 
spaces of the hands.  The VA dermatologist cited Dr. K.A.K.'s 
February 1998 letter, in which she stated that the veteran 
was seen three years earlier for what was originally a 
combination of nummular dermatitis and a dramatic 
photodermatitis which resulted from his use of Cipro while in 
Hawaii, with dramatic improvement on treatment, and some 
recurrent photodermatitis when on various anti-steroidal 
anti-inflammatory drugs.  She further related that he had 
been doing well for the past year-and-a-half with use of 
Doxepin and Zircon cream.  The examining VA dermatologist 
further stated that the veteran showed no clinical evidence 
of photodermatitis on the current examination.  He noted, 
however, that the veteran's history and medications were 
consistent with photodermatitis; that by history he was on a 
non-steroidal medication, Fenoprofen, when he developed a red 
rash over his entire body except in an area that was not 
exposed to the sun; that nonsteroidals are known to be 
photosensitizers and do have that possibility; and that the 
veteran's private dermatologist stated that the veteran was 
on Cipro at the time and that Cipro is possibly a 
photosensitizer, while again noting that he did not see any 
evidence of a photodermatitis on the current examination of 
the veteran.  The VA examiner further noted the statement by 
the veteran's private dermatologist that when the veteran was 
on other nonsteroidals, he developed a photodermatitis which, 
again, was not found on his examination of the veteran.  He 
also noted that on examination, the veteran had multiple 
annular, pruritic, erythematous, scaly patches on his arms 
and legs that were consistent with nummular dermatitis and 
had responded to treatment with Zircon cream; that the 
findings of scale and erythema were consistent with an eczema 
of the hand; and that the veteran had seborrheic dermatitis 
of the scalp, eyebrow and nasolabial folds.  The VA 
dermatological examiner concluded that with respect to the 
veteran's photodermatitis, he found no evidence on 
examination, and that his current dermatological problem was 
primarily due to nummular dermatitis.  He indicated that the 
history offered by the veteran of being red except in an area 
covered, as well as his medication with known 
photosensitizers, was consistent with a photo drug reaction.  

VA outpatient clinic records, dated in March 1999, show that 
on follow-up for eczema in the dermatology clinic, the 
veteran reported that his rash was better.  On examination, 
no eczema was found, and his skin was well hydrated.  The 
assessment was eczema, well-controlled, now off high-potency 
steroids and with intermittent sparing use of mid-potency 
steroids (side effects discussed).  On a March 2000 follow-up 
appointment in the dermatology clinic, the veteran complained 
of long-term dermatitis, with persistent areas in the right 
palm.  Examination revealed a moderate chronic erythematous 
dermatitis of the right palm, with lichenification, assessed 
as atopic dermatitis.  No further complaint, treatment or 
findings of a skin disorder were noted on VA outpatient 
treatment records through November 2000.  

II.  Analysis

Entitlement to compensation or DIC is established under 
38 U.S.C.A § 1151 when it is determined that there is 
additional disability or death resulting from a disease 
or injury or an aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination.  Compensation is not payable for the 
necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  See 38 CFR 
§ 3.358;  Brown v. Gardner, 115 S. Ct. 552 (1993); 130 
L. Ed.2d 462 (1993).

Title 38 U.S.C.A. § 1151 was amended by Section 422 of Public 
Law 104-204.  In Jones v. West, 12 Vet. App. 460, 463-464 
(1999), the Court noted that amendments to 38 U.S.C.A. § 1151 
which were promulgated in 1996 were expressly made applicable 
by Congress only to claims filed on or after October 1, 1997.  
The new version of the law is less favorable to claimants and 
is effective with respect to claims filed on or after October 
1, 1997.  This veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 was filed in October 1995, 
and the old version of the law applies to it.  Under the old 
version of the law, compensation under 38 U.S.C.A. § 1151 did 
not require any showing of fault on the part of VA; it 
required merely that there be a causal connection between the 
medical or surgical treatment and the injury.  See 38 
U.S.C.A. § 1151 (West 1991); Brown v. Gardner, 513 U.S. 115, 
119 (1994).  All claims for benefits under § 1151 filed prior 
to October 1, 1997 must be adjudicated under the provisions 
of § 1151 as they existed prior to that date.  See VAOPGCPREC 
40-97.  

For claims under the provisions of 38 U.S.C.A. § 1151 filed 
prior to October 1, 1997, the statute provided, in pertinent 
part, that:  Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of this title, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
under this chapter and DIC under chapter 13 of this title 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (effective prior to October 1, 1997).  

The regulatory framework developed by the VA to implement 
38 U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior 
to November 1991, the VA had long interpreted 38 U.S.C.A. 
§ 1151 to require a showing of fault on the part of the VA or 
the occurrence of an accident to establish entitlement to 
compensation under § 1151 for adverse consequences of VA 
medical treatment based on the regulatory provision found at 
38 C.F.R. § 3.358(c)(3), (4).  

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the Court invalidated 
38 C.F.R. § 3.358(c)(3), holding that that portion of the 
regulation was unlawful because it exceeded the authority of 
the Secretary of the VA and violated the statutory rights 
granted to veterans by Congress under § 1151.  The Secretary 
appealed the decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
subsequently concluded that the VA's regulations interpreting 
§ 1151 as requiring fault or accident were entitled to no 
deference and held that 38 C.F.R. § 3.358(c)(3) was invalid.  
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  On December 
12, 1994, the Supreme Court similarly held that the VA was 
not authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as provided by 38 C.F.R. § 3.358(c)(3).  
Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed.2d. 
462 (1994).  

On March 16, 1995, amended regulations which conformed to the 
Supreme Court's decision were published, effective 
retroactively to November 25, 1991.  The fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3) was deleted; 38 C.F.R. 
§ 3.358(c)(3) now provides that compensation is not payable 
for the "necessary consequences" of proper treatment to 
which the veteran consented.  The final regulatory amendments 
were adopted on May 23, 1996, and codified at 38 C.F.R. 
§ 3.358(c), effective July 22, 1996.  

Title 38 C.F.R. § 3.358 provides, in pertinent part, that:  

(a) Generally, where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  

(b) Additional disability.  In determining that additional 
disability exists, the following considerations will govern: 

(1) The [claimant's] physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately. 
     (i) As applied to examinations, the physical 
condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was  sustained. 
     (ii) As applied to medical or surgical treatment, 
the physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve. 

(2) Compensation will not be payable under 38 U.S.C. 
1151 for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 

(c) Cause.  In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 
(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 
(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. "Necessary 
consequences" are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at 
the time consent was given whether that treatment would 
in fact be administered. 
(4) When the proximate cause of the injury suffered was 
the veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans .

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

In the instant appeal, the veteran has claimed entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
chronic photodermatitis, claimed to result from his exposure 
to sunlight in Hawaii in 1995 while using medications 
prescribed by the VAMC, Indianapolis, including Fenoprofen 
and Cipro.  

Under the applicable law and regulations cited above, in 
order to warrant compensation under 38 U.S.C.A. § 1151, the 
evidence must show " . . . an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, . . . , and [that] such injury or 
aggravation results in additional disability to or the death 
of such veteran . . . ."  38 U.S.C.A. § 1151 (effective 
prior to October 1, 1997).  To the same point, 38 C.F.R. 
§ 3.358(a) provides that: "Where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of . . . medical or surgical treatment, . . . 
compensation will be payable for such additional 
disability."  

In determining that additional disability exists, the 
claimant's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  38 C.F.R. § 3.358(b)(1).  

A review of the record shows that the first clinical evidence 
of a skin disorder was shown on VA general medical 
examination in May 1951, when hyperhidrosis of the hands, 
feet, and axillae, and a fungal infection of the feet with 
lesions in the interdigital spaces and on the plantar surface 
of the left foot were demonstrated.  Thus, while a skin 
disorder was not shown during active service or on service 
separation examination, such was clinically manifested on VA 
examination in May 1951.  In addition, private treatment 
notes from Dr. K.A.K., the veteran's private dermatologist, 
dated in April 1995, cite the veteran's statement that he had 
experienced a skin rash "off and on for years", especially 
on his hands and legs, while an April 1995 letter from Dr. 
K.A.K. to another physician recounted the veteran's statement 
that he had experienced trouble with skin rashes off and on 
for years, primarily on his legs and hands.  The Court has 
held that a veteran's statements are competent as to the 
onset and continuity of symptomatology, including pain.  
Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. 
Brown,  8 Vet. App. 398, 405 (1995).

In addition, on her initial examination of the veteran in 
April 1995, the private dermatologist noted prominent 
erythematous lichenoid dermatitis involving his face, 
periorbital skin, arms, dorsal hands and the "V" of the 
neck, as well as nummular areas of dermatitis involving the 
low back [and] pretibial legs along with some eczema 
craquele.  The assessment was nummular dermatitis and 
photodermatitis.  In an April 1995 letter addressing her 
findings, she stated that she felt that the veteran had an 
"underlying" atopic dermatitis with a nummular component; 
that "on top of that", he had a very prominent 
photodermatitis, which could possibly be secondary to his use 
of NSAIDs; and that the veteran had reported that the 
photodermatitis part of his rash had dramatically worsened 
when he was placed on Cipro, which she identified as "a 
common photosensitizer."  

The private dermatologist distinguished the veteran's 
underlying skin condition, identified as atopic dermatitis 
with a nummular component, from his superimposed 
photodermatitis, and cited the veteran's statement that the 
"photodermatitis part of his rash" had dramatically 
worsened, suggesting that the underlying atrophic dermatitis 
with a nummular component had not worsened.  Further, the 
record shows that the veteran has not claimed service 
connection or compensation benefits for any skin disorder 
other than the photodermatitis first clinically demonstrated 
and diagnosed in April 1995.  Instead, he specifically stated 
that he was claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for "photodermatitis" (see 
claim, October 25, 1995), and filed a Notice of Disagreement 
solely with the denial of compensation under the provisions 
of 38 U.S.C.A. § 1151 for photodermatitis.  The medical 
evidence of record fails to show any additional disability, 
or any increase in severity, of the veteran's underlying 
atrophic dermatitis with a nummular component, and none has 
been claimed by the veteran.  

However, the record does show that the veteran had a 
superimposed photodermatitis on private dermatological 
examination in April 1995, and that such has been 
specifically attributed to his use of Fenoprofen by competent 
medical evidence and opinions from private and VA 
dermatological specialists.  Based upon the clinical evidence 
that the veteran was prescribed nonsteroidal anti-
inflammatory drugs by VA for many years, together with 
private and VA specialist opinions which link his use of such 
drugs to his photodermatitis shown in April 1995, it is at 
least as likely as not that the veteran's use of nonsteroidal 
anti-inflammatory drugs at the time of his sun exposure in 
Hawaii caused his episode of photodermatitis.  The opinion of 
the veteran's private dermatologist that there was probably a 
component of contact dermatitis attributable to the veteran's 
use of a particular soap while in Hawaii, which is in no way 
attributable to VA medical care or treatment, does not change 
the Board's conclusion.  

The Board further notes that the veteran's photodermatitis 
was clinically demonstrated and diagnosed on a single 
occasion in April 1995.  However, the veteran was not 
subsequently shown to have photodermatitis, or any 
manifestations of photodermatitis, and none has been shown on 
subsequent private or VA examination or treatment records.  
In particular, the treatment records from the veteran's 
private dermatologist fail to show any additional or 
subsequent findings of photodermatitis in the veteran.  While 
her examination report in April 1995 shows an assessment of 
photodermatitis, her clinical notes on that date disclosed no 
clinical findings of either photodermatitis or active 
dermatitis, only a resolving mild post-inflammatory erythema.  
The May 1995 VA outpatient treatment records show no finding 
or diagnosis of photodermatitis, and in August 1995, the 
veteran's private dermatologist reported only an atopic 
dermatitis with a possible allergic component, and she 
suggested that his previous photodermatitis had been "a drug 
rash."  In September 1995, she noted her treatment of the 
veteran since April 1995, and stated that at the time of her 
initial examination, the veteran "appeared to have nummular 
dermatitis with a superimposed photodermatitis", and 
expressed the opinion that the veteran's "photodermatitis 
could certainly be due to his [use of] Fenoprofen and may 
have been exacerbated with a concurrent course of Cipro."  
She further stated that "certainly the Fenoprofen may have 
aggravated or caused a photodermatitis in addition to his 
underlying atopic tendency", but reported no further 
clinical findings of photodermatitis in the veteran.  

Further, there were no clinical findings of photodermatitis 
on VA examination of the veteran in November 1995; in the 
private dermatological records of February 1996, when his 
photodermatitis was said to be "gone"; on VA dermatological 
examination in January 1997; or in the private dermatological 
records of August 1998.  While the February 1998 letter from 
the veteran's private dermatologist stated that she had 
followed the veteran for three years for what was originally 
a combination of nummular dermatitis and "a dramatic 
photodermatitis resulting from his use of Cipro while in 
Hawaii", she reported no subsequent clinical findings of 
photodermatitis.  Although she indicated that the veteran 
"had continued to have some recurrent photodermatitis when 
on various NSAIDs", that assertion is not substantiated in 
her treatment records, which show no findings or diagnoses of 
photodermatitis since the initial finding in April 1995, and 
there are no findings of photodermatitis in VA outpatient 
treatment records between May 1995 and VA dermatological 
examination in September 1998, when no current evidence of 
photodermatitis was found.  Finally, the VA outpatient 
treatment records for the period between the September 1998 
VA dermatological examination and the most recent VA 
outpatient treatment records dated in November 2000 are 
silent for complaint, treatment, findings or diagnoses of 
photodermatitis in the veteran.  

Based upon the foregoing, the Board finds that the veteran's 
use of Fenoprofen (fenoprofen calcium), together with his sun 
exposure, caused an acute episode of photodermatitis which 
was clinically demonstrated in early April 1995, but not 
subsequently, and that such resolved without residual 
impairment.  While the veteran had testified that he 
experiences symptoms of photodermatitis "every once in a 
while", which he then clarified as "once a week", the 
Court has held that a lay claimant is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis of a disability.  See Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  Thus, the veteran is not competent to 
distinguish symptoms of photodermatitis from his underlying, 
nonservice-connected atopic or nummular dermatitis.  There is 
no competent medical evidence establishing the clinical 
presence of photodermatitis in the veteran at any time other 
than during the initial acute showing of photodermatitis in 
early April 1995, and the VA examination in November 1995 
reported that no evidence of scarring was found on the upper 
extremities, shoulders, trunk, or lower extremities.  

As previously noted, in order to warrant compensation under 
38 U.S.C.A. § 1151, the evidence must show " . . . an 
injury, or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, . . . , and 
[that] such injury or aggravation results in additional 
disability to or the death of such veteran . . . ."  38 
U.S.C.A. § 1151 (effective prior to October 1, 1997).  To the 
same point, 38 C.F.R. § 3.358(a) provides that: "Where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of . . . medical or surgical 
treatment, . . . compensation will be payable for such 
additional disability."  

There record in this case does not establish the current 
presence of any disability or additional disability in the 
veteran as a result of the single acute episode of 
photodermatitis demonstrated and diagnosed in early April 
1995, and none has been identified by private or VA treatment 
records or examination reports.  In the absence of objective 
clinical evidence of a disability or additional disability 
resulting from the veteran's acute episode of photodermatitis 
attributable to use of Fenoprofen or other nonsteroidal anti-
inflammatory medication prescribed by VA, a disability 
warranting compensation under the provisions of 38 U.S.C.A. 
§ 1151 is not established.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic photodermatitis as a result of 
treatment by the Department of Veterans Affairs is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

